Title: To Thomas Jefferson from John Minor, 1 March 1806
From: Minor, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Fredericksburg. March 1st 1806
                        
                        The enclosed paper ought to have been returned to you, when I wrote to you from Richmond; in truth I thought
                            I had enclosed it then; but on looking over my papers since I returned Home, I found I had omitted it; I now supply the
                            omission
                  Be assured, Dear Sir, of my sincere Esteem and respect
                        
                            John Minor
                            
                        
                    